PER .CURIAM.
Motion for an appeal from a, judgment of the Whitley Circuit Court denying recovery . upon a life insurance- policy in the amount of $1,000. , .
Appeal was granted in the lower .court on May 28, 1952, which -was 'prior to.the effective date of the 1952 Amendment to KRS 21.080. However, the record was not filed in this Court within the time prescribed by Civil Code of Practice, Section 738. The motion for an appeal here was filed on February 27, 1953. The appeal is, therefore, controlled by the 1952 Amendment to KRS 21.080.
We have examined the record and briefs of counsel, and in our opinion, the lower court properly directed a verdict for the insurer because of false and incomplete information contained in that part of the application designated as “Declarations in Lieu of Medical Examination.”
The motion for an appeal is, therefore, denied and the judgment is affirmed without written'opinion. ,